Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Zhang et al. nor Vogl et al. alone or in combination teach or suggest: 
A) using a microwave or terahertz imaging beam to illuminate an object, and 
B) focusing the microwave or terahertz imaging beam to form an image of the 
illuminated object, the image being formed inside a cell comprising an atomic vapor, in a sensing region of the cell defined by one or more laser beams propagating though the cell.
C) there is no mention in Zhang et al of any object to be imaged, and there is no mention of focusing the THz radiation beam to form an image of an object in the vapour cells. That is, Zhang et al merely discloses detecting THz radiation per se by using the atomic vapour and excitation light to convert the THz radiation to visible light (see, for example, paragraph [0026], last sentence).
D) Vogl et al teaches using a lens to collect fluorescence light from an atomic vapour cell, while in Zhang et al fluorescence light is incident directly on a CCD, and these structures are required based upon the way fluorescence is detected in each reference. One skilled in the art would appreciate that such structures would not be required in accordance with the apparatus recited in claim 1 based upon the distinctions.
The examiner respectfully disagrees that the combination of Zhang and Vogl fails to disclose the clamed limitations. Regarding applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner expressed that Zhang fails to expressly disclose that one or more laser sources are configured to generate one or more laser beams propagating through said cell, and an imaging system for focusing the imaging beam to form, in use, an image of said object at said sensing region in said cell. See the rejection of claim 1 below. The examiner agrees that Zhang does not specifically state the nature of the sources used. 
Zhang discloses a high-resolution imaging device of terahertz wave where terahertz (THz) wave refers to the frequency of 0.1 to 10THz electromagnetic wave radiation, the wavelength range is 0.03 to 3mm, between the radio wave and the light wave. The terahertz wave has strong penetrability, high use safety, good directionality and high bandwidth, which can be applied to the fields of national defense, national security, astronomy, medical treatment and scientific research. Therefore, the terahertz wave becomes a very important leading-edge technology in the field of physical research in the world today. The terahertz wave imaging is a new technology, which has been widely applied to safety, biology, medicine, astronomy and space technology and other fields. Therefore, how to realize the terahertz wave imaging is widely concerned by the social community (Background) [0004].
Zhang teaches a high-resolution imaging device of terahertz wave, belonging to the photoelectric technical field, to provide a terahertz wave of high-resolution imaging device to realize the imaging of terahertz wave. The terahertz wave high resolution imaging device comprises an imaging array, a replaceable narrow band filter, a CCD image sensor and an image processing system (Abstract). Imaging of atomic spontaneous emissions using alkali metal atoms and buffer gas within a cell [0028]. The device can be obtained by replacing high-sensitive digital CCD detection of single photon level so as to greatly expand the terahertz wave measuring sensitivity, so can be applied to various fields needed for imaging the terahertz wave [0009] [0014].
Zhang states that the purpose of the invention is to provide a terahertz wave of high-resolution imaging device, so as to realize the imaging of the terahertz wave through the device. Although, it appears that a radiation source is implicit to the setup of Zhang, no source was expressly disclosed and as such, Zhang fails to specifically teach a source configured to generate radiation. Additionally, Zhang appears to teach a close proximity or contact imaging, however; notice that Zhang expressly discloses that terahertz imaging includes concerns in various fields and replacing the filters or just broadly speaking having different setups is acknowledged.
Vogl discloses an experimental setup using in fluorescence spectra measurements for which light scattered by atoms was detected in multiple direction including a laser source and optics as claimed and as understood in the art (Page 4) (Figure 2). Vogl device is one of a non-contacting setup and similar uses atomic transition spontaneous emissions (Abstract).
In view of the utility, to setup to perform differing imaging as needed and as already noted by Zhang by stating that replacing the configuration can be applied to various fields as needed for imaging the terahertz wave, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Zhang to include the teachings such as that taught by Vogl.  As such, the source and rearrangement as argued in arguments A, B and D would be realized. 
Regarding argument C, Zhang teaches by replacing the replaceable narrow band filter 2 in the device, it can select and measure the measured terahertz wave of a plurality of frequencies. The space distribution characteristic of the terahertz wave can be obtained by setting the imaging array [0028]. Notice the differing excited states [0028]. As such, Zhang teaches an object along the lines of the differing states along with Vogl teaching of collisional redistribution and experimental setup (Figure 2 and 8).
As such, as per the examiners understanding, the prior rejections are deemed proper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 – 9, 13 – 15, 17 and 22 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN107917892A) in view of Vogl et al. (Collisional Redistribution Laser Cooling of a High Pressure Atomic Gas, Journal of Modern Optics, 1 – 14).
With regards to claims 1, 22 and 26, Zhang discloses an apparatus for imaging using microwave or terahertz radiation (Figures 1 – 3), said apparatus comprising: a cell 1 [0008] [0009] comprising a vapour of atoms [0010] [0012]; one or more laser beams defining a sensing region in said cell [0014] [0016] [0017] [0028]; one or more microwave or terahertz sources configured to generate an imaging beam for illuminating an object receiving area for receiving an object to be imaged, said imaging beam comprising microwave or terahertz radiation [0004] [0008] [0009] [0022] [0028]; wherein respective frequencies of said one or more laser beams and said imaging beam are such that at least some of said atoms, when subjected to radiation of both said one or more laser beams and said imaging beam, are excited to a final excited state which decays to a lower energy state by emission of optical fluorescence (See the different states as cited in Figure 3) [0028].
Zhang fails to expressly disclose that one or more laser sources are configured to generate one or more laser beams propagating through said cell, and an imaging system for focusing the imaging beam to form, in use, an image of said object at said sensing region in said cell.
Vogl discloses an experimental setup using in fluorescence spectra measurements for which light scattered by atoms was detected in multiple direction in including a laser source and optics as understood in the art (Page 4) (Figure 2). In view of the utility, to setup to perform the imaging, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Zang to include the teachings such as that taught by Vogl.  
With regards to claim 2, Zhang discloses a camera for imaging said optical fluorescence emitted by said atoms [0009] [0014].
With regards to claims 6, 7 and 13, Zhang modified discloses the claimed invention according to claims 1 and 4 but fail to expressly disclose rastering said light sheet, said region in said cell is a 3-dimensional image and an optical cavity arranged around the cell to enhance field strength. The examiner takes Official Notice that these elements are well known and conventional in the art. As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Zang to include the teachings such as that is well known to improve the imaging.  
With regards to claim 8, Zhang modified discloses said sensing region (See Cdd 3, Figure 1) and said object (See cell 1, Figure 1) receiving area are located at a conjugate image plane of said imaging system (i.e., as combined with or joined together) (Figure 1).
With regards to claim 9, Zhang modified discloses said image of said object is formed by a portion of said imaging beam transmitted or reflected by said object (See Figure 1, specifically how the light is transmitted through the entire system).
With regards to claim 14, Zhang discloses the frequency of said imaging beam corresponds to a transition between an initial excited state of said atoms and said final excited state [0028].
With regards to claim 15, Zhang discloses respective frequencies of said one or more laser beams correspond to one or more respective steps of a single-step or multi-step excitation process between a ground state of said atoms and said initial excited state [0028].
With regards to claim 17, Zhang discloses a laser beam of said one or more laser beams, corresponding to a final step of said single- step or multi-step excitation process, is detuned from a transition between a ground or intermediate state of the atoms and the initial excited state by a first frequency detuning, and said imaging beam is detuned from the transition between the initial excited state and final excited state by a second frequency detuning having a magnitude substantially equal to that of the first frequency detuning [0028].
With regards to claim 23, Zhang modified discloses said frequency of said second imaging beam is different from said frequency of said first imaging beam [0009] [0014] [0028].
With regards to claim 24, Zhang modified discloses said optical fluorescence emitted by said atoms of said first species and said optical fluorescence emitted by said atoms of said second species are of different colours [0028].
With regards to claim 25, Zhang modified discloses said imaging system is configured for transmitting visible light [0014] [0028].
Claims 4, 5 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Vogl in view of Wade et al. (Real-Time Near-Field Terahertz Imaging with Atomic Optical Fluorescence, Joint Quantum Centre (JQC) Durham-Newcastle, Department of Physics, Durham University, DH1 3LE United Kingdom, pages 1 – 6).
With regards to claims 4 and 5, Zhang modified discloses the claimed limitations according to claim 1 but fails to expressly disclose at least one of said one or more laser beams is arranged as a light sheet defining said sensing region in said cell, wherein said light sheet has a thickness of less than a wavelength of said microwave or terahertz radiation of said imaging beam. 
Wade teaches a real-time near-field terahertz imaging with atomic optical fluorescence comprising the missing limitations (Abstract) (Page 3 -Left Column, Last Paragraph to Page 4 – Right Column, Last Paragraph). In view of the utility, to speed up collection times, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Zang to include the teachings such as that taught by Wade.  
With regards to claim 18, Zhang modified discloses the claimed limitations according to claim 1 but fails to expressly disclose one or more laser beams and said imaging beam are tuned for transferring atoms from a ground state or an intermediate state of said atoms to said final excited state via a stimulated Raman transition. 
Wade teaches a real-time near-field terahertz imaging with atomic optical fluorescence (Abstract). Specifically, Wade teaches a THz-to-optical conversion scheme that stimulates Raman transition, preventing the creation of Rydberg atoms by laser excitation alone, the final laser is detuned from the upper Rydberg state, by a frequency detuning ∆ (Figure 1d). 
Instead, Rydberg atoms are only creating the Raman transition which involves both the laser and THz fields. The transition occurs when the THz field is detuned from the transition between initial and a final Rydberg state by the amount ∆, matching the laser detuning. Thus atoms are excited straight to state at locations where the THz field and laser beams overlap in space. We note that the THz field is not absorbed by the atoms because it drives stimulated emission (Page 1, Right Column).
In view of the utility, to speed up collection times, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Zang to include the teachings such as that taught by Wade.  
With regards to claims 19 and 20, Zhang modified discloses the claimed limitations according to claim 1 but fails to expressly disclose wherein said final excited state has a principal quantum number equal to or higher than 9 or lower than 40. 
Zhang specifically provided an example of comprising a principal quantum number of 6. Notice that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the claim number equal to or higher than 9 , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One would have been motivated to excite those excited with the claimed values.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884